CORAL GOLD RESOURCES LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE YEAR ENDED JANUARY 31, 2006 Page 1 The following discussion and analysis of the operations, results and financial position of Coral Gold Resources Ltd. (the “Company”) for the year ended January 31, 2006 should be read in conjunction with the restated January 31, 2006 consolidated financial statements and the notes thereto. The effective date of this Discussion and Analysis (“MD&A”) is June 5, 2006.Additional information relating to the Company is available on SEDAR at www.sedar.com. Forward looking statements Except for historical information, the MD&A may contain forward looking statements. These statements involve known and unknown risks, uncertainties, and other factor that may cause the Company’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievement expressed or implied by these forward looking statements. Business Overview The Company’s principal business activities are the exploration and development of mineral properties.The Company’s mining claims are located in the states of Nevada and California in the United States.The Company’s present principal exploration activities have been focused on the Robertson Mining Claims located in Crescent Valley, Nevada. Robertson Property The Company completed its latest drilling program at its 100% owned Robertson Property, located in eastern Lander County, NV. The purpose of the drilling was to expand the 39A Zone indicated mineral resource, test below the Gold Pan resource for deep 39A-type mineralization and assess the “distal target” area to host possible new mineral resources. The drilling program began June 15, 2005 and was completed August 10, 2005, and consisted of 12 vertical reverse-circulation drill holes, CR05-1 through CR05-12, totaling 10,540 ft.Depth of the holes ranged from 500-ft- to 1,200-ft-deep.All twelve holes returned ore-grade intervals (using a 0.01 oz Au/t cutoff grade) ranging in thickness from 10 ft to 150 ft. Two holes, CR05-1 and CR05-2, were aimed at assessing the potential westward extension of stratiform 39A-type mineralization in to the so-called “distal target” area, located approximately 1,500 ft northwest of the 39A Zone.Both holes were completed to a depth of 1,200 ft.This mineralized area is currently defined by six widely spaced RC holes covering an area roughly 2,000 ft in a northwesterly direction by 900 ft in a southwesterly direction.Within this zone, the best results were returned by hole AT-3, which cut 75 ft averaging 0.061 oz Au/t, from 845 ft, followed by 50 ft averaging 0.02 oz Au/t, from 940 ft, and 20 ft averaging 0.082 oz Au/t, from 1,120 ft.Hole CR05-1 was collared 200 ft west of and 50 ft above AT-3 and CR05-2 was collared 200 ft NNW of and 50 ft above AT-3.Beginning at a depth of 945 ft, CR05-1 intersected an 80-ft-thick interval that averaged 0.110 oz Au/t, including 25 ft averaging 0.262 oz Au/t, from 950 ft.Hole CR05-2 encountered a 150-ft-thick zone that averaged 0.059 oz Au/t, including 80 ft averaging 0.085 oz Au/t, from 905 ft.Within the higher grade portion of the intercept was 35 ft averaging 0.128 oz Au/t.Mineralization in both holes, as well as in AT-3, is hosted by retrograde-altered calc-silicate and quartz hornfels strata. Six holes totaling 4,250 ft were drilled in the immediate vicinity of the current 39A Zone indicated mineral resource.Four of these holes, CR05-3 through CR05-6, were drilled in the southern portion of the zone and two holes, CR05-7 and CR05-8, were completed along the suspected northern projection of 39A mineralization.Two step-out holes, CR05-3 and CR05-8, expanded the zone about 100 ft to the southeast and at least 200 ft to the north, respectively.Hole CR05-3, which offset high-grade intercepts in existing holes 99413 and AT-64 to the east, encountered a 90-ft-thick zone that averaged 0.069 oz Au/t, starting at 375 ft.Within this interval, is a 60-ft-thick zone that averages 0.098 oz Au/t, from 385 ft.Hole CR05-8 was collared along the projected northward trend of the 39A Zone over 400 ft north of previous high-grade intercepts.Starting at 785 ft, the hole returned 75 ft that averaged 0.069 oz Au/t, including 20 ft averaging 0.181 oz Au/t, from 785 ft.Mineralization cut by these holes is hosted by strongly retrograde-altered biotite, calc-silicate and quartz hornfels and remains open for potentially significant expansion both to the southeast and north. CORAL GOLD RESOURCES LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE YEAR ENDED JANUARY 31, 2006 Page 2 In the Gold Pan Zone, holes CR05-9 through CR05-12 were collared roughly 400 ft apart in an area 500-1,000 ft east of the 39A Zone, to test the potential for deep 39A-type mineralization beneath the near-surface mineral resource.These holes were located at possible structural intersections that appear to exert control on the distribution of near-surface gold.Three of the holes encountered strong retrograde alteration at the projected depth where the stratiform 39A-type mineralization was expected.Beginning at about 1,040 ft and continuing to 1,150 ft, hole CR05-12 encountered very strongly developed retrograde alteration containing 2 to 60 percent replacement and veinlet sulfides.Starting at 1,055 ft, the hole intersected 95 ft averaging 0.019 oz Au/t, including 65 ft averaging 0.023 oz Au/t.Gold values up to 0.083 oz/t are associated with semi-massive sulfide layers. The 2005 drilling identified much stronger mineralization than previously encountered in the “distal target” area suggesting excellent potential for developing new mineral resources in this area with additional drilling.In the 39A Zone, drilling indicates that the southern portion remains open for limited expansion to the southeast.However, results from drilling at the extreme north end of the zone suggests good potential for discovering additional higher grade resources in that area with continued drilling.Results from three of the four wide spaced drill holes collared in the near surface Gold Pan mineral resource, identified a widespread zone of strongly developed retrograde alteration carrying local ore-grade gold values at depths (850-1,045 ft) where the 39A zone was projected to be.In addition, the zone of mineralization and/or alteration is coincident with a series of close-spaced sills that apparently fill a low-angle structural zone that dips gently northward.This may be the principal “feeder structure” for the 39A Zone.Drilling in the “deep” Gold Pan zone has provided clear evidence that 39A-type mineralization is present and remains an excellent exploration target for the discovery of new mineral resources.In view of these encouraging results, the Company is planning additional drilling. Currently, the Company’s initial drilling program of 2006, a $4 million Exploration and Evaluation Program at the Company’s Robertson property in Nevada, USA is underway. Drilling on the Robertson Property began April 30, 2006, after a series of weather related delays.The drilling program is designed to expand the 39A/Gold Pan mineral resource and test a number of new targets.Drilling began in areas covered by the 2005 amended Plan of Operation.The start-up program consists of 12 RC holes totalling approximately 11,300 ft. with depths ranging from 700 ft. to 900 ft.Currently, two holes have been completed to their target depth and assay results are pending.A new amendment to the Robertson Plan of Operations has been submitted to the Bureau of Land Management and Nevada Department of Environmental Protection.Approval is expected within the next 30 days. The new amendment covers an additional 33 RC holes and 12 diamond core holes that will focus on expanding known mineral resources and provide samples for new metallurgical and geotechnical studies.Total footage, including the on-going program is estimated to be 40,000 ft. of RC and 12,000 ft. of core drilling.Of this total, six offset holes are planned in the emerging Distal Zone inferred mineral resource, where previous drilling encountered 10 ft. averaging 0.906 oz Au/ton from 800 ft.Offset drilling in 2005 of this hole returned 35 ft. that averaged 0.262 oz Au/ton from 945 ft.The cost of these programs is expected to be $1.5 million. CORAL GOLD RESOURCES LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE YEAR ENDED JANUARY 31, 2006 Page 3 As part of the $2 million budgeted for exploration for the Lower Plate sequence at Robertson, Coral will do a detailed gravity survey over the western half of the Robertson property in order to define the subsurface geological framework and to locate areas where the upper plate of the Roberts Mountains thrust fault is thinnest.Drilling by the US Geological Survey less than 2,000 ft. from the Robertson claim block intersected limestone in the lower plate of the thrust.In addition, a cluster of surface rock chip samples taken in this area returned anomalous gold values reaching up to 2.0 ppm, arsenic values over 5,000 ppm and numerous samples with mercury values exceeding 2.0 ppm.The highest of these anomalous values occur along a series of NNW striking faults on the Robertson Property.The strike of these faults is similar to that of the near-by Pipeline fault, a major control of mineralization in the Pipeline/South Pipeline deposits.Once the geology and interpreted geophysical data are integrated into sub-surface geologic model, the highest priority deep targets will be drill tested. Work is also underway on developing the subsurface geological framework and refining drill targets for the alluvial-covered area of lower Triplet Gulch and the Ruf claims.Previous wide spaced drilling in the area has returned numerous ore-grade intersections which have not been followed up.Coral owns a 100% interest in the claims covering Triplet Gulch and a 67% interest in Ruf claims.As part of developing drill targets in this area, Coral is planning approximately 10-line- miles of IP/resistivity (or CSAMT).Preliminary geological work, together with geophysics and follow-up RC drilling are expected to cost $250,000. During the year, the Company completed the purchase of 1,391,860 shares of Marcus Corporation (“Marcus”).Marcus is a non-reporting Nevada corporation, which owns the Marcus mining claims, consisting of 39 unpatented lode claims and two placer claims, and which comprise a portion of the Company’s Robertson Property.By acquiring Marcus, the Company now controls Marcus, and owns an indirect interest in the mining lease between the Company and Marcus, which provides for an annual advanced royalty to Marcus of US$12,000, and a 5% net smelter returns royalty up to a maximum payment of US$2.5 million.The mining lease with Marcus expires in 2007. In consideration of the acquisition, the Company issued one common share of the Company for every four (4) common shares of Marcus, for a total of 347,964 common shares of the Company.In addition, each tendering Marcus shareholder received a non-transferable share purchase warrant, permitting such shareholders to purchase one additional common share of the Company at an exercise price of $2.00 per share for a period of up to two years from the closing date of the acquisition, for every two (2) shares of the Company received on the share exchange. Norma Sass Property During the fourth quarter, the Company received results of Agnico Eagle (USA) Ltd.’s (“Agnico Eagle”) 2005 drilling programs on its Norma Sass and Lander Ranch properties in the Crescent Valley area, Nevada, USA.The first year of Agnico Eagle’s lease required that a total of 13,000 feet be drilled on the claims.The Norma Sass and Lander Ranch drill footage totaled 13,890 feet.Based on the encouraging results, Agnico Eagle plans to continue its lease agreement with Coral Gold which has a minimum work commitment of 15,000 feet in the second year. At the Norma Sass property which adjoins Cortez GML’s Gold Acres mine, the drilling program from 23 April to 8 July 2005 consisted of 6 vertical drill holes spaced across the property.These holes explored two major fault structures (the Gold Acres and Island faults) which are considered to be conduits for gold mineralization in the Gold Acres mine.In addition holes NS0502 and NS0503 explored an area in the north east corner of the Norma / Sass property where shallow drilling by Coral Gold in 1995 had intersected Gold values. CORAL GOLD RESOURCES LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE YEAR ENDED JANUARY 31, 2006 Page 4 At the Lander Ranch property, Agnico Eagle drilled two vertical holes (9 – 29 July 2005) totalling 3,240 feet.These explored an area of gold mineralization at intersections of major fault structures in Upper Plate Siltstones and Sandstones in a similar geologic setting to Coral Gold’s Robertson property (which adjoins Lander Ranch on its south side).This area of gold mineralization was discovered by Cortez Gold Mines in 1999 with the drilling of a single vertical 1,500 ft RC hole located on intersecting faults.This intersected gold mineralization:- 1,140 – ft (60 ft)0.051 oz / t Au 1,270 – ft (110 ft)0.037 oz / t Au The Agnico Eagle program extended the area of gold mineralization originally discovered by Cortez GML. Agnico-Eagle mobilized a reverse circulation drill supplied by Lang Exploratory Drilling of Elko, Nevada to the Norma Sass property on May 15, 2006. Drilling has commenced on the Lander Ranch target area and Agnico-Eagle plans to drill 15,000 ft. in 12 to 15 holes on the Norma Sass and related properties.
